SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2012 HALO COMPANIES, INC. (Exact name of Company as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-15862 13-3018466 (Commission File Number) (IRS Employer IdentificationNo.) One Allen Center, Suite 500, 700 Central Expressway South, Allen, Texas 75013 (Address of principal executive offices)(Zip Code) Company’s telephone number, including area code:(214) 644-0065 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: [_]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_]Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_]Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) 1 Item 5.02.
